DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meimoun [US 2011/0311132 A1] in view of Yu et al. [US 2019/0346311 A1].

Regarding claims 1, 20 and 22, Meimoun discloses an apparatus (Figs. 2-16) / a method for surface relief measurement (paragraph [0001]) comprising: 
a light source (204) for illuminating a surface (208) to be measured along an illumination axis (as shown in Fig. 2A); 
a wavefront angle sensor (216) comprising an array of sensor elements at multiple locations distributed in two dimensions over a sensor area (paragraph [0122]), the wavefront angle sensor measuring wavefront angle at each sensor element with respect to an axis of the wavefront angle sensor (paragraph [0142]-[0145]), the wavefront angle sensor positioned to receive light from the light source phase shifted by the surface to be measured (as shown in Fig. 2A); and 
an electronic computer (226) providing a display (228) and a processor executing a program stored in non-transitive media (as shown in Fig. 2A) to: 
(a) collect wavefront angles from the sensor elements to compute a continuous surface consistent with the wavefront angles (as shown in Fig. 3, 350-360); and 
(b) output a relief map of the surface to be measured using the continuous surface, the relief map indicating heights of the surface to be measured along the illumination axis at multiple points distributed in two dimensions over the surface to be measured (as shown in Fig. 2, 230 and 232 and Fig. 3, 370-385).

Meimoun does not teach wherein a wavefront angle sensor comprising an array of sensor elements at multiple locations distributed in two dimensions over a sensor area, each sensor element adapted to measure a wavefront angle of a wavefront received at the sensor element with respect to an axis of the wavefront angle sensor, the wavefront angle sensor positioned to receive 
However, Yu et al. discloses wherein a wavefront angle sensor comprising an array of sensor elements at multiple locations distributed in two dimensions over a sensor area, each sensor element adapted to measure a wavefront angle of a wavefront received at the sensor element with respect to an axis of the wavefront angle sensor, the wavefront angle sensor positioned to receive light from the light source phase shifted by the surface to be measured to alter the wavefront angle of the wavefront received by the sensor, wherein the wavefront angle sensor further provides: an array of light intensity sensing elements tiling the surface area to receive light having a wavefront angle with respect to a surface normal of the array; a set of shadow-casters, each shadow-caster associated with a group of at least three sensing elements to selectively shade different sensing elements of that group as a function of the wavefront angle; and wherein the electronic computer operates to determine light intensity measured by different sensing elements in a group to provide an output signal indicating wavefront angle; and wherein the sensor elements are distributed over two dimensions of the sensor area at a spacing of less 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide wavefront detector employing shadow casters as taught by Yu et al. in the system Meimoun because such a modification provides wavefront sensors wherein an improved trade-off between wavefront angle sensitivity and range of wavefront angle detection is achieved (paragraph [0007]).

Regarding claims 2, 3 and 5, Meimoun in view of Yu et al. discloses wherein the relief map is selected from the group consisting of: a set of cross-sectional plots together describing a three-dimensional surface, two-dimensional representation of a shaded three-dimensional surface, planar diagram with iso-elevation lines, and an array of height values or wherein the relief map provides a quantitative indication of surface heights or wherein the wavefront angle sensor further measures wavefront intensity at each sensor element and wherein the relief map provides an indication of light intensity at the multiple points by combining the intensity signals from the group of at least three sensing elements and scaling it by a value based on a wavefront angle deduced from the group of at least three sensing elements (as shown in Fig. 2, 230 and 232 and Fig. 3 370-385, see also Figs. 4-16 of Meimoun and Figs. 1-12 and paragraphs [0053]-[0073] of Yu et al.).

Regarding claim 6, Yu et al. discloses wherein the electronic computer may further execute the program to determine an azimuthal angle with respect to the illumination axis at multiple points on the surface to be measured and wherein the relief map provides a shading 

Regarding claim 7, Yu et al. discloses wherein the electronic computer may further execute the program to determine a polar angle with respect to the illumination axis at multiple points on the surface to be measured and wherein the relief map provides a shading synthesizing a shading of the surface as if illuminated from a diffuse light source (as shown in Figs. 1-12, see also paragraphs [0053]-[0073]).

Regarding claim 8, Meimoun discloses wherein the electronic computer corrects the relief map according to a known shape of a wavefront of the light source by subtracting or adding the known shape of the wavefront of light from or to the continuous surface (paragraph [0307]).

Regarding claims 9 and 10, Meimoun discloses further including a focusing optics receiving light from the surface to be measured and wherein the wavefront angle sensor is positioned at a focal plane of the focusing optics and wherein the relief map provides a quantitative indication of surface heights at the multiple points and wherein the electronic computer corrects the relief map quantitative output according to a magnification of the focusing optics (as shown in Figs. 2-16).

Regarding claims 12 and 13, Yu et al. discloses wherein the array of light sensing elements are CMOS light detectors or wherein the array of light sensing elements are CCD light detectors (paragraphs [0053]-[0073]).

Regarding claim 14, Meimoun discloses wherein the light source is polychromatic light (paragraph [0225]).

Regarding claim 15, Meimoun discloses wherein the light source is at least one light-emitting diode (paragraph [0051]).

Regarding claim 16, Meimoun discloses wherein the continuous surface is formed by a curve fitting process fitting the wavefront angles to a continuous surface (as shown in Figs. 2-16).

Regarding claims 17 and 18, Meimoun discloses wherein the light source is positioned on a first side of the surface to be measured and transmits light to the first side of the surface to be measured which is reflected from the surface to be measured to the wavefront angle sensor and wherein the electronic computer inverts the continuous surface to provide the relief map (paragraph [0014]) or wherein the light source is positioned on a first side of the surface to be measured and transmits light to the first side of the surface to pass through the first side of the surface and out of a second side of the surface opposite the first side to be measured (paragraph [0011]).

Regarding claim 19, Meimoun discloses wherein the apparatus provides a housing for supporting the light source and the wavefront angle detector and the display, the housing providing a handle for support of the housing by a user relative to the surface to be measured to be positionable by the user by observing an image on the display (as shown in Figs. 2-16).

Regarding claim 21, Meimoun discloses including repeating (b) at a frame rate to produce a video relief map showing evolution of the surface to be measured over time (paragraph [0321]).

Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5-10 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882